

117 SRES 112 ATS: To provide for the printing of the Senate Manual for the One Hundred Seventeenth Congress.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 112IN THE SENATE OF THE UNITED STATESMarch 15, 2021Ms. Klobuchar (for herself and Mr. Blunt) submitted the following resolution; which was considered and agreed toRESOLUTIONTo provide for the printing of the Senate Manual for the One Hundred Seventeenth Congress.That a revised edition of the Senate Manual for the One Hundred Seventeenth Congress be prepared by the Committee on Rules and Administration and printed as a Senate document, and that fifteen hundred additional copies shall be printed and bound for the use of the Senate, bound and delivered as may be directed by the Committee on Rules and Administration.